Title: To Thomas Jefferson from James L. Donaldson, 11 January 1807
From: Donaldson, James L.
To: Jefferson, Thomas


                        
                            Sir—
                            New York. January 11th. 1807.
                        
                        I lose no time in forwarding to the seat of Government the enclosed Dispatches from Genl Wilkinson, and
                            agreeably to his instructions shall follow them to Washington, as early as a short but necessary delay here will permit—
                        I have in my charge three boxes directed to the President of the United States, which had been forwarded from
                            St Louis to New Orleans by Capt. Lewis—These packages I shall if a good opportunity offer during the few days I shall
                            remain here, either forward to Baltimore, Alexandria, or if possible Georgetown, or Washington—If an opportunity to one
                            or other of these Ports do not present itself, I shall leave the Packages in the Public Stores under the care of the
                            Collector of this Port—
                  I have the honor to be with respect, Your obt hble Serv.
                        
                            Jas. L Donaldson.
                        
                    